
	

113 S143 IS: The Health Care Provider and Hospital Conscience Protection Act
U.S. Senate
2013-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 143
		IN THE SENATE OF THE UNITED STATES
		
			January 24
			 (legislative day, January 3), 2013
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To prohibit discrimination and retaliation against
		  individuals and health care entities that refuse to recommend, refer for,
		  provide coverage for, pay for, provide, perform, assist, or participate in
		  abortions.
	
	
		1.Short
			 titleThis Act may be cited as
			 the The Health Care Provider and
			 Hospital Conscience Protection Act.
		2.Conscience
			 protection
			(a)NondiscriminationNeither
			 the Federal Government nor a State or local government that receives Federal
			 financial assistance shall discriminate or retaliate against any individual or
			 health care entity because of the refusal by the individual or health care
			 entity to recommend, refer for, provide coverage for, pay for, provide,
			 perform, assist, or participate in, any abortion.
			(b)ScopeDiscrimination
			 and retaliation prohibited under subsection (a) includes—
				(1)denial,
			 deprivation, or disqualification in licensing;
				(2)withholding
			 accreditations, authorizations, loans, grants, aids, assistance, benefits, or
			 privileges; and
				(3)withholding
			 authorization to expand, improve, finance, or create facilities or
			 programs.
				3.Judicial
			 relief
			(a)Cause of
			 actionAn individual or health care entity aggrieved by a
			 violation of this Act may file a civil action in a district court of the United
			 States.
			(b)RemediesIn
			 a civil action filed under subsection (a), a court may order any form of legal
			 or equitable relief, including—
				(1)injunctive relief
			 prohibiting conduct that violates this Act; and
				(2)an order
			 preventing the disbursement of all or a portion of Federal financial assistance
			 to a State government that receives Federal financial assistance until such
			 time as the conduct prohibited by this Act has ceased.
				(c)Enforcement by
			 the United StatesThe Attorney General may file a civil action
			 seeking injunctive or declaratory relief to enforce compliance with this
			 Act.
			(d)AdministrationThe
			 Secretary of Health and Human Services shall designate the Director of the
			 Office of Civil Rights of the Department of Health and Human Services—
				(1)to receive
			 complaints alleging a violation of this Act; and
				(2)to pursue the
			 investigation of such complaints in coordination with the Attorney General of
			 the United States.
				4.Rules of
			 construction
			(a)Subsequently
			 enacted Federal lawFederal statutory law and regulations adopted
			 after the date of enactment of this Act are subject to the requirements of this
			 Act unless such law explicitly excludes such application by reference to this
			 Act.
			(b)Broad
			 constructionThis Act shall be construed in favor of broad
			 conscience protection for individuals and health care entities, to the maximum
			 extent permitted by the terms of this Act and the Constitution of the United
			 States.
			(c)SeverabilityIf
			 any provision of this Act or any application of such provision to any person or
			 circumstance, is held to be unconstitutional, the remainder of this Act and the
			 application of the provision to any other person or circumstance shall not be
			 affected.
			5.DefinitionsIn this Act:
			(1)The term
			 Federal Government means the United States, including branches,
			 departments, agencies, instrumentalities, and officials of the United
			 States.
			(2)The term
			 State government that receives Federal financial assistance means
			 with respect to the receipt of Federal financial assistance—
				(A)a State
			 (including the District of Columbia, the Commonwealth of Puerto Rico and each
			 territory and possession of the United States);
				(B)any county,
			 municipality, or other governmental entity created under the authority of such
			 a State; and
				(C)any branch,
			 department, agency, instrumentality, or official of such a State or of an
			 entity described in paragraph (B).
				(3)The term
			 individual means any individual physician, nurse, other health
			 care professional, student in a health care professional program, or any other
			 person engaged in training for or providing health care services.
			(4)The term
			 health care entity means any hospital, provider sponsored
			 organization, accountable care organization, health maintenance organization,
			 health insurance plan, or any other health care facility, organization, or
			 plan.
			(5)The term
			 Federal financial assistance means payments by the Federal
			 Government to cover, in whole or in part, the cost of health care items,
			 services or benefits, or other payments, grants, or loans by the Federal
			 Government to promote or facilitate health care services, including, but not
			 limited to, payments provided as reimbursement for the provision of health care
			 items or services.
			
